UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22443 Partners Group Private Equity (Institutional TEI), LLC (Exact name of registrant as specified in charter) c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Address of principal executive offices) (Zip code) Brooks Lindberg, CCO 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 908-2600 Date of fiscal year end: March 31 Date of reporting period: September 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. The Report to Shareholders is attached herewith. PARTNERS GROUP PRIVATE EQUITY (INSTITUTIONAL TEI), LLC (a Delaware Limited Liability Company) Semi-Annual Report For the Six Months Ended September 30, 2013 (Unaudited) (Including the Consolidated Financial Statements of Partners Group Private Equity (Master Fund), LLC) Partners Group Private Equity (Institutional TEI), LLC (a Delaware Limited Liability Company) Table Of Contents For the Six Months Ended September 30, 2013 (Unaudited) Consolidated Statement of Assets, Liabilities and Members' Equity 1 Consolidated Statement of Operations 2 Consolidated Statements of Changes in Members' Equity 3 Consolidated Statement of Cash Flows 4 Consolidated Financial Highlights 5 Notes to Consolidated Financial Statements 6-10 Other Information 11 Consolidated Financial Statements of Partners Group Private Equity (Master Fund), LLC Appendix I Partners Group Private Equity (Institutional TEI), LLC (a Delaware Limited Liability Company) Consolidated Statement of Assets, Liabilities and Members’ Equity – September 30, 2013 (Unaudited) Assets Investment in Partners Group Private Equity (Master Fund), LLC, at fair value (cost $23,189,382) $ Receivable for expense waivers Interest receivable 2 Prepaid assets Total Assets $ Liabilities Professional fees payable $ Organizational fees payable Accounting and administration fees payable Custodian fees payable Other expenses payable Total Liabilities $ Members' Equity $ Members' Equity consists of: Members' Equity Paid-in $ Accumulated net investment income Accumulated net realized gain on investments, forward foreign currency contracts and foreign currency translation Accumulated net unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Accumulated Adviser's Incentive Allocation ) Total Members' Equity $ Number of Outstanding Units Net Asset Value per Unit $ The accompanying notes are an integral part of these Consolidated Financial Statements. 1 Partners Group Private Equity (Institutional TEI), LLC (a Delaware Limited Liability Company) Consolidated Statement of Operations – For the Six Months Ended September 30, 2013 (Unaudited) Fund Investment Income $ 41 Fund Operating Expenses Accounting and administration fees Professional fees Registration fees Custodian fees Withholding tax Other expenses Total Operating Expenses Expense Waiver Recoupment Total Fund Net Operating Expenses Investment Income Allocated from Partners Group Private Equity (Master Fund), LLC Investment Income Expenses ) Total Investment Income Allocated from Partners Group Private Equity (Master Fund), LLC Net Investment Income Net Realized Gain (Loss) and Change in Unrealized Appreciation on Investments, Forward Foreign Currency Contracts and Foreign Currency Allocated from Partners Group Private Equity (Master Fund), LLC Net realized gain from investments and forward foreign currency contracts Net realized loss on foreign currency translation (3 ) Net realized gain distributions from primary and secondary investments Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Net Realized Gain (Loss) and Change in Unrealized Appreciation on Investments, Forward Foreign Currency Contracts and Foreign Currency Allocated from Partners Group Private Equity (Master Fund), LLC Adviser's Incentive Allocation Allocated from Partners Group Private Equity (Master Fund), LLC ) Net Increase in Members' Equity from Operations $ The accompanying notes are an integral part of these Consolidated Financial Statements. 2 Partners Group Private Equity (Institutional TEI), LLC (a Delaware Limited Liability Company) Consolidated Statements of Changes in Members’ Equity – For the Periods Ended March 31, 2013 and September 30, 2013 (Unaudited) Members’ Equity Members' Equity at March 31, 2012 $ Capital contributions Net investment income Net realized gain from investments and forward foreign currency contracts Net realized gain on foreign currency translation Net realized gain distributions from primary and secondary investments Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Adviser's Incentive Allocation ) Members' Equity at March 31, 2013 $ Capital contributions Capital tenders ) Net investment income Net realized gain from investments and forward foreign currency contracts Net realized loss on foreign currency translation (3 ) Net realized gain distributions from primary and secondary investments Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Adviser's Incentive Allocation ) Members' Equity at September 30, 2013 $ Units outstanding at March 31, 2012 * Units sold * Units redeemed — Units outstanding at March 31, 2013 Units sold Units redeemed ) Units outstanding at September 30, 2013 * Adjusted for 100 for 1 change in units, effective October 1, 2012. The accompanying notes are an integral part of these Consolidated Financial Statements. 3 Partners Group Private Equity (Institutional TEI), LLC (a Delaware Limited Liability Company) Consolidated Statement of Cash Flows – For the Six Months Ended September 30, 2013 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Increase in Members' Equity from Operations $ Adjustments to reconcile Net Increase in Members' Equity from Operations to net cash used in operating activities: Purchases of interests in Partners Group Private Equity (Master Fund), LLC ) Net investment income allocated from Partners Group Private Equity (Master Fund), LLC ) Net realized gain from investments and forward foreign currency contracts allocated from Partners Group Private Equity (Master Fund), LLC ) Net realized loss on foreign currency translation allocated from Partners Group Private Equity (Master Fund), LLC 3 Net realized gain distributions from primary and secondary investments allocated from Partners Group Private Equity (Master Fund), LLC ) Net change in accumulated unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation allocated from Partners Group Private Equity (Master Fund), LLC ) Adviser's Incentive Allocation allocated from Partners Group Private Equity (Master Fund), LLC Increase in interest receivable (2
